Exhibit 10.3

June 29, 2020

Susan Altschuller

45 Tennyson St

Somerville, MA 02145



Dear Susan:



I am delighted to offer you the full-time position of Senior Vice President and
Chief Financial Officer at ImmunoGen, Inc. (“ImmunoGen” or the “Company”). This
offer is contingent upon approval of the Board of Director’s Compensation
Committee (“Compensation Committee”). The Compensation Committee will formally
approve this offer once you have agreed to the terms in this letter.



Upon commencement of your employment, which shall be no later than July 20,
2020, you will initially be paid an annual salary of $400,000, paid bi-weekly,
less applicable federal, state and/or local payroll and withholding taxes. In
addition to your annual base salary, subject to the terms of this letter,
ImmunoGen will pay you a sign-on bonus in the amount of $150,000 (the “Sign-On
Bonus”), which will be paid to you in conjunction with the first pay period of
your employment.



In addition, you will be eligible for a discretionary annual bonus of up to 35%
of your annual salary. Your bonus for the fiscal year ending December 31, 2020
will be pro-rated from your hire date. Bonuses are at the discretion of the
Board of Directors, and are based on Company and individual performance.



Also in consideration of your employment by the Company, we will grant you a
stock option award covering 300,000 shares of our common stock under the
Company's 2019 Inducement Equity Incentive Plan. Twenty five percent (25%) of
the covered shares will vest on the one-year anniversary of the grant date, and
thereafter with respect to an additional 6.25% of the covered shares on each
succeeding quarterly anniversary of the grant date. The per share strike price
for the option award will be the closing market price of our shares as reported
on NASDAQ on the grant date.



You will also be eligible to receive 165,500 shares of performance-based stock
options under ImmunoGen’s 2019 Inducement Equity Incentive Plan. Terms and
conditions for the vesting of various tranches of such performance-based stock
options are directed to the achievement of corporate objectives for the
acceptance of a BLA by the FDA based on our SORAYA clinical trial by December
31, 2021, accelerated marketing approval for mirvetuximab soravtansine by
December 31, 2022, the acceptance of a BLA for mirvetuximab soravtansine by the
FDA based on our MIRASOL clinical trial, and receipt of a full marketing
approval for mirvetuximab soravtansine by December 31, 2023.



In addition, beginning in 2021, you can expect to receive an equity award grant
under the 2018 Employee, Director and Consultant Equity Incentive Plan (or any
successor plan) that is similar to those granted to other senior executives of
comparable status, subject to variation based on individual performance. This
grant is subject to the approval of the Compensation Committee, and will be made
in conjunction with the Company’s annual equity awards to employees generally in
February or March of each year. Under current practice, these awards would vest
on a four-year schedule from the grant date similar to your new-hire award.

















--------------------------------------------------------------------------------

As an executive officer, you will be eligible for a severance arrangement that,
under certain circumstances, will provide you with benefits in the event of a
change of control of the Company. The terms of the severance arrangement are set
forth in the Change in Control Severance Agreement (the “Change in Control
Severance Agreement”) accompanying this letter. You will also be eligible to
participate in the Company’s Severance Pay Plan for Vice Presidents and Higher
(“Severance Pay Plan”) that, under certain circumstances, will provide you with
benefits in connection with a termination of your employment, other than for
cause and outside the context of a change in control of the Company. The terms
of the Change in Control Severance Agreement and Severance Pay Plan will govern
the provision of these benefits.



You will also be entitled to participate in the Company’s benefit plans to the
same extent as, and subject to the same terms, conditions and limitations as are
generally applicable to, full-time employees of ImmunoGen of similar rank and
tenure. These benefits currently include paid time off, life, health, dental and
disability insurance. With respect to your annual paid vacation allotment, you
will immediately be eligible to accrue vacation time on a monthly basis, up to a
total of 25 days of paid vacation per year, of which 5 days can be rolled over
from year to year. For a more detailed understanding of the benefits and the
eligibility requirements, please consult the summary plan descriptions for the
applicable programs, which will be made available to you upon request. Please
note that your compensation and or benefits may be modified in any way, at any
time, by ImmunoGen at its sole discretion, with or without prior notice.



Your duties as an employee of the Company shall be as determined by me in
consultation with you. You agree to devote your best efforts during all business
time to the performance of such responsibilities and agree that you will not
perform any professional work outside your work for the Company without
pre-approval from the Company.



ImmunoGen is required by the Immigration and Naturalization Service to verify
that each employee is eligible to work in the United States. To that end, a list
of acceptable forms of identification is attached. Please bring with you one
item on List A, or a combination of one item on List B and List C. This offer is
contingent upon your being able to establish that you are legally authorized to
work in the United States.



In addition, your offer of employment is contingent upon the successful
completion of a background and reference check. ImmunoGen will conduct these
checks prior to your employment or, if we are unable to complete the background
check or reference checks because of issues related to COVID-19 (e.g., court or
business closures), ImmunoGen may conduct these checks during the course of your
employment. Please complete the enclosed authorization and other required forms
related to these checks.



While we anticipate that our relationship will be long and mutually rewarding,
your employment will be at will, terminable by either you or the Company at any
time. If, within 12 months of your hire date, you terminate your employment with
the Company (other than by reason of death or disability), or the Company
terminates your employment for cause, you agree to reimburse ImmunoGen the full
amount of your Sign-On Bonus within 30 days of your termination date.



On your first day of employment, you will be required to sign our Proprietary
Information and Inventions Agreement, the Change In Control Severance Agreement,
and an acknowledgement that you agree to be bound by the Company's Insider
Trading Policy. Copies of each accompany this letter. You are also asked to
acknowledge and agree that your employment by the Company will not violate any
agreement which you may have with any third party. Please acknowledge your
understanding and agreement with the employment terms set forth in this letter
by signing below. This offer will expire on July 1, 2020.





A close up of a logo Description automatically generated
[imgn-20200630xex10d3001.jpg]



--------------------------------------------------------------------------------

I look forward to a long and productive relationship with you.





Sincerely,



















/s/ Mark J. Enyedy



















Mark J. Enyedy









President and Chief Executive Officer





Acknowledged and Agreed to:





/s/ Susan Altschuller 6/30/20



Susan Altschuller Date

A close up of a logo Description automatically generated
[imgn-20200630xex10d3001.jpg]



--------------------------------------------------------------------------------